DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claim 1, 7, and 13 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the examiner notes that high dimensional is interpreted as vector form.
The dependent claims are further rejected based on their dependency to the independent claims rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 rejected under 35 U.S.C. 101.
Step 1 Analysis:
In the instant case, the claims are directed to method. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).

Step 2A Prong 1:
Claim 1
The claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, the claim recites a method for a learning algorithm to suggest a domain name to a user, comprising the steps of: receiving, by a domain name registrar, in chronological order from oldest to newest, a first domain name search and a second domain name search from the user; reading, by the domain name registrar, a previously registered domain name from a registrar customer account of the user; tokenizing, by the domain name registrar, the second domain name search into a first plurality of character strings; applying, by the domain name registrar, the previously registered domain name, the first domain name search and the first plurality of character strings to a corresponding plurality of cells in an encoder; creating, by the encoder, a high dimension meaning vector for the previously registered domain name, the first domain name search and the plurality of character strings; applying, by the domain name registrar, the high dimension meaning vector to a decoder; creating, by the 
The limitations of claim 1:
reading, by the domain name registrar, a previously registered domain name from a registrar customer account of the user, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally reading in a domain name registrar.
tokenizing, by the domain name registrar, the second domain name search into a first plurality of character strings, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally selecting the second domain name search into a first plurality of character strings.
applying, by the domain name registrar, the previously registered domain name, the first domain name search and the first plurality of character strings to a corresponding plurality of cells in an encoder, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person determining a domain name registrar and searching through it.
creating, by the encoder, a high dimension meaning vector for the previously registered domain name, the first domain name search and the plurality of character strings, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a determining a first domain name.
applying, by the domain name registrar, the high dimension meaning vector to a decoder, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a determining and applying the first domain name.
creating, by the decoder, a second plurality of character strings, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a second plurality of character strings.
combining, by the domain name registrar, the second plurality of character strings to create a suggested domain name, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses combining the second plurality of character strings.
registering, by the domain name registrar, the selected suggested domain name to the user, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites 
generic computer components (e.g. “a learning algorithm”, “encoder”, “domain name registrar” and “decoder”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
Step 2A Prong 2: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 
The step of receiving, by a domain name registrar, in chronological order from oldest to newest, a first domain name search and a second domain name search from the user are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. The examiner notes that the request is received in order to gather a domain name registrar. 
transmitting, by the domain name registrar, the suggested domain name to the user are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. The examiner notes that the request is received gather/transmit data.
receiving, by the domain name registrar, a selection of the suggested domain name for registration from the user are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. The examiner notes that the request is received in order to further gather/ transmit domain names.
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the use of “a learning algorithm”, “encoder”, “domain name registrar” and “decoder” serves as mere instructions to implement the abstract idea on a computer according to MPEP 2106.05(f).
The step of receiving, by a domain name registrar, in chronological order from oldest to newest, a first domain name search and a second domain name search from the user; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., 
The step of transmitting, by the domain name registrar, the suggested domain name to the user; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
The step of receiving, by the domain name registrar, a selection of the suggested domain name for registration from the user; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 

Claim 7 and 13 are similarly rejected refer to claim 1 for further analysis.

Claim 2 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “spinning, by the domain name registrar, the suggested domain name to create a plurality of suggested domain names; transmitting, by the domain name registrar, the plurality of suggested domain names to the user; receiving, by the 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components or instructions to apply the abstract idea on a computer (e.g. “domain name registrar”) and does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 
Claim 8 and 14 is similarly rejected refer to claim 2 for further analysis. 

Claim 3 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “wherein the domain name registrar is in communication with the user through a domain name registrar website.” This limitation merely limits the system further and does not change the nature of the underlying mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components or instructions to apply the abstract idea on a computer (e.g. “domain name registrar”) and does not integrate the judicial exception into a practical application. 

Claim 9 and 15 is similarly rejected refer to claim 3 for further analysis. 

Claim 4 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “wherein the domain name registrar has a plurality of customers and each customer in the plurality of customers has a registrar customer account.” This limitation merely limits the system further and does not change the nature of the underlying mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components or instructions to apply the abstract idea on a computer (e.g. “domain name registrar”) and does not integrate the judicial exception into a practical application.  
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 
Claim 10 and 16 are similarly rejected, refer to claim 4 for further analysis. 

Claim 5 

Step 2A Prong 1: The claim recites that “wherein the learning algorithm was trained using actions of a plurality of customers of the domain name registrar.” This limitation merely limits the system further and does not change the nature of the underlying mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components or instructions to apply the abstract idea on a computer (e.g. “learning algorithm”, “domain name registrar”) and does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 
Claims 11 and 17 are similarly rejected refer to claim 5 for further analysis. 

Claim 6 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “wherein the domain name registrar confirms the suggested domain name is available to be registered prior to transmitting the suggested domain name to the user” This limitation merely limits the system further and does not change the nature of the underlying mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components or 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 
Claim 12 and 18 is similarly rejected refer to claim 6 for further analysis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chelloton (U.S. Patent No. 10778640) in view of Trahan (U.S.20150120737).

Regarding claim 1, A method for a learning algorithm to suggest a domain name to a user (Cholleton: Col 2, Line 52-53 “a system for generating internet domain name suggestions using machine learning is presented.” Here, a system for generating internet domain name suggestions using machine learning.), comprising the steps of: receiving, by a domain name registrar,… a first domain name search and a second domain name search from the user (Cholleton: Col 7-8 Lines 67-2 “According to some embodiments, the seed domain name is obtained when a user interacts with a domain name registration website, e.g., DNS registrar 320 of FIG. 3. Such a user may search for a domain name or attempt to register a domain name. The results of the user's search or the domain name that the user attempted to register, if already registered, may be selected as the seed domain name.” Here, a DNS registrar is searched through by a user searching for a domain name or attempt to register a domain name.); reading, by the domain name registrar, a previously registered domain name from a registrar customer account of the user (Cholleton: Col 8. Lines 2-6 “Such a user may search for a domain name or attempt to register a domain name. The results of the user's search or the domain name that the user attempted to register, if already registered, may be selected as the seed domain name.” Here, the system is concerned with using the domain name and if already registered it is selected as the seed domain name.); tokenizing, by the domain name registrar, the second domain name search into a first plurality of character strings (Cholleton: Col 6. Lines 35- 47 and “Once categorized and labeled, the domain names may be formatted for use in a machine learning algorithm. Such formatting may include stripping top-level domain names, for example… For example, the pipe character “I” may be used, as it is not in the character-space from which domain name strings are composed.” Col 8, Lines 13-16 “one or more user-supplied search terms. Once the domain name suggestion process accepts the user's input(s) and identifies one or more domain names responsive to the user's interactions” Here, tokenizing is interpreted as formatting for use in machine learning. The search into first plurality of character strings is taught as the user's input(s) and identifies one or more domain names responsive to the user's interactions(i.e. the one or more user-supplied search terms).); applying, by the domain name registrar, the previously registered domain name, the first domain name search and the first plurality of character strings to a corresponding plurality of cells in an encoder (Cholleton: Col. 8 Lines 11-18 “The website may search for a domain name based on the user's interactions, including, but not limited to, one or more user-supplied search terms. Once the domain name suggestion process accepts the user's input(s) and identifies one or more domain names responsive to the user's interactions, the process may check whether any of the identified domain names are already registered.” Col 6. Lines 35- 47 “Once categorized and labeled, the domain names may be formatted for use in a machine learning algorithm. Such formatting may include stripping top-level domain names, for example. The formatting may include representing the domain names as vectors, e.g., rows in a database table, if not already so formatted. The domain names may be represented as vectors by representing individual characters as “one-hot” vectors of a length equal to the size of the character alphabet (inclusive any special stop character symbol, as described presently).” Here, the system takes the search terms, domain names and users interactions and formats them for use in a machine learning algorithm. The data is converted into vectors. The encoder is interpreted as the transformation of the data into vectors.); creating, by the encoder, a high dimension meaning vector for the previously registered domain name, the first domain name search and the plurality of character strings (Cholleton: Col 6. Lines 35- 47 “Once categorized and labeled, the domain names may be formatted for use in a machine learning algorithm. Such formatting may include stripping top-level domain names, for example. The formatting may include representing the domain names as vectors, e.g., rows in a database table, if not already so formatted. The domain names may be represented as vectors by representing individual characters as “one-hot” vectors of a length equal to the size of the character alphabet (inclusive any special stop character symbol, as described presently).” Here, the domain names may be represented as vectors by representing individual characters as “one-hot” vectors of a length equal to the size of the character alphabet.); applying, by the domain name registrar, the high dimension meaning vector to a decoder (Cholleton: Col. 7, Lines 4-7 “trains a plurality of machine learning algorithms, using the sets of domain names obtained at block 202, to generate a plurality of corresponding electronically represented and stored models.” Here, after being formatted into vectors the domain names are applied into a machine learning algorithm to generate suggestions. Before the machine learning output is generated the examiner notes that it is prepared to output the suggested domain names (i.e. decoded).); creating, by the decoder, a second plurality of character strings (Cholleton: Col 9, Lines 51-53 “The models may be applied to generate new domain names by adding suffixes, prefixes, or both suffixes and prefixes, to the seed domain name. ” Here, a second plurality of character strings are taught as suffixes, prefixes, or both suffixes and prefixes); combining, by the domain name registrar, the second plurality of character strings to create a suggested domain name (Cholleton: Col 9, Lines 51-53 “The models may be applied to generate new domain names by adding suffixes, prefixes, or both suffixes and prefixes, to the seed domain name.” Here, combining is taught as generate new domain names by adding suffixes, prefixes, or both suffixes and prefixes, to the seed domain name.); transmitting, by the domain name registrar, the suggested domain name to the user (Cholleton: Col 10, Lines 14-18 “At block 212, method 200 outputs the generated domain name suggestions. The generated domain name suggestions may be output in a variety of ways. According to some embodiments, the generated domain name suggestions are output by being displayed on a computer monitor.” Here, the method outputs the generated domain name suggestions by being displayed on a computer monitor.); receiving, by the domain name registrar, a selection of the suggested domain name for registration from the user (Cholleton: Col 10, Lines 25-29 “Such embodiments may present the user with a graphical user interface on a web page by which the user may select a particular domain name from the generated domain name suggestions and register it using the same interface.” Here, presenting the user with a graphical user interface on a web page by which the user may select a particular domain name from the generated domain name suggestions.); and registering, by the domain name registrar, the selected suggested domain name to the user (Cholleton: Col 10, Lines 25-29 “Such embodiments may present the user with a graphical user interface on a web page by which the user may select a particular domain name from the generated domain name suggestions and register it using the same interface.” Here, the user may select a particular domain name from the generated domain name suggestions and register it using the same interface.).
The examiner notes that Cholleton teaches receiving a domain name registrar, however, does not explicitly disclose data, in chronological order from oldest to newest.
Trahan further teaches a domain name registrar, in chronological order from oldest to newest (Trahan: Paragraph [0008] “Preferably, the application software is coded for organizing electronic communications data from multiple content sources or users. The application software is configured to organize the electronic communications chronologically into time-lines.” Here, the data is sorted into chronological order with the data is corresponding to multiple users similar to the domains that are assigned to users.),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of predicting domain names of Cholleton with the chronological order of Trahan in order to chronological display of data between multiple content sources or users, thereby establishing a relationship and organizing the data in chronological order (Trahan: Paragraph [0024] “The time-line 200 of the present invention is preferably chronological display of electronic communications data between multiple content sources or users from two entities that are establishing a relationship.”).

Claim 7 and 13 are similarly rejected refer to claim 1 for further analysis. It is noted that claim 7 does not include the reading step.

Regarding claim 2, Cholleton in view of Trahan teaches the method of claim 1, Cholleton teaches further comprising the steps of: spinning, by the domain name registrar, the suggested domain name to create a plurality of suggested domain names (Cholleton: Col 9, Lines 51-53 “The models may be applied to generate new domain names by adding suffixes, prefixes, or both suffixes and prefixes, to the seed domain name.” Here, combining is taught as generate new domain names by adding suffixes, prefixes, or both suffixes and prefixes, to the seed domain name. Spinning is interpreted as using the models to generate new domain names.); transmitting, by the domain name registrar, the plurality of suggested domain names to the user (Cholleton: Col 10, Lines 14-18 “At block 212, method 200 outputs the generated domain name suggestions. The generated domain name suggestions may be output in a variety of ways. According to some embodiments, the generated domain name suggestions are output by being displayed on a computer monitor.” Here, the method outputs the generated domain name suggestions by being displayed on a computer monitor.); receiving, by the domain name registrar, a selection of one or more domain names from the plurality of suggested domain names by the user  (Cholleton: Col 10, Lines 25-29 “Such embodiments may present the user with a graphical user interface on a web page by which the user may select a particular domain name from the generated domain name suggestions and register it using the same interface.” Here, presenting the user with a graphical user interface on a web page by which the user may select a particular domain name from the generated domain name suggestions.); and registering, by the domain name registrar, the selection of one or more domain names to the user (Cholleton: Col 10, Lines 25-29 “Such embodiments may present the user with a graphical user interface on a web page by which the user may select a particular domain name from the generated domain name suggestions and register it using the same interface.” Here, the user may select a particular domain name from the generated domain name suggestions and register it using the same interface.).  

Claim 8 and 14 are similarly rejected refer to claim 2 for further analysis.

Regarding claim 3, Cholleton in view of Trahan teaches the method of claim 1, wherein the domain name registrar is in communication with the user through a domain name registrar website (Cholleton: Col. 8 lines 1-2 “the seed domain name is obtained when a user interacts with a domain name registration website, e.g., DNS registrar” Here, the user interacts with a domain name registration website.).  

Claim 9 and 15 are similarly rejected refer to claim 3 for further analysis.

Regarding claim 4, Cholleton in view of Trahan teaches the method of claim 1, wherein the domain name registrar has a plurality of customers and each customer in the plurality of customers has a registrar customer account (Cholleton: Col. 10-11 lines 63 -5 “The communication between server computer 306 and DNS registry 302 or DNS registrar 320 allows for determining whether generated domain names are currently registered, and also permits users to register unregistered domain names as disclosed herein. Server computer 306 may have an associated web page that presents a user interface to users to effectuate searching for and registering a domain name. Alternately, or in addition, server computer 306 may include an application program interface (API) suite of tools permitting users to interact with server computer 306 to perform any of the disclosed techniques.” Here, the examiner notes that customers are equated to users. The users of the system are able to interact with the registrar and register through the interface for domain names.).  

Claim 10 and 16 are similarly rejected refer to claim 4 for further analysis.

Regarding claim 5, Cholleton in view of Trahan teaches the method of claim 1, Cholleton further teaches wherein the learning algorithm was trained using actions of a plurality of (Cholleton: Col. 7. Line 4-7 “method 200 trains a plurality of machine learning algorithms, using the sets of domain names obtained at block 202, to generate a plurality of corresponding electronically represented and stored models.” Here, the examiner notes that the machine learning algorithms are trained based on the sets of domain names. These domain names are equated to the actions of users as they may have been generated or inquired by other users. Domain names are stored as they are input into the registrar.).  

Claim 11 and 17 are similarly rejected refer to claim 5 for further analysis.

Regarding claim 6, Cholleton in view of Trahan teaches the method of claim 1, Cholleton further teaches wherein the domain name registrar confirms the suggested domain name is available to be registered prior to transmitting the suggested domain name to the user (Cholleton: Col. 4 Lines 47-50 “Some embodiments include techniques for generating and presenting to a user, such as a domain investor or other individual, one or more domain names that are available for registration.” Here, the only the domain names that are available for registration are sent as an output to a user.).
 
Claim 12 and 18 are similarly rejected refer to claim 6 for further analysis.




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.S./Examiner, Art Unit 2127                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126